DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a temperature sensor 58” discussed in ¶ 30 of the specification.  While temperature sensors numbered as 58a, 58b, and 58c are illustrated in fig. 1, “a temperature sensor 58” is not.  (See the objection to the specification set forth below for further related discussion.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

In ¶ 30, there is taught “a temperature sensor 58”, recited as a single element.  The same paragraph further teaches that the sensor 58 includes a first temperature sensor 58a, a second temperature sensor 58b and a third temperature sensor 58c.  “A temperature sensor 58” should be recited as a plural element (such as “one or more temperature sensors”, “a plurality of temperature sensors” or “a group of temperature sensors”) if it is to be recited that this individual sensor includes plural temperature sensors.
Appropriate correction is required.  Care should be taken that no new matter is added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cooling apparatus” in claims 1 and 11, interpreted as a refrigeration circuit including a compressor, condenser, metering device, and evaporator and equivalents thereof as described in ¶ 38 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 3 and line 1 of claim 4, there is recited “the temperature sensor”.  Each of these claims depends directly on claim 2 which recites in line 1 “at least one temperature sensor”.  From the language of the claims, it is unclear whether the limitations ascribed to “the temperature sensor” in each of claims 3 and 4 need apply only to a single one of the “at least one temperature sensor” or to all temperature sensors of the system in a case where the “at least one temperature sensor” of claim 2 comprises a plurality of sensors.  For this reason, the scope of claims 3 and 4 cannot be positively ascertained and the claims are thus rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 2, 4-7, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2014/0033743 A1 to Hancock in view of US Patent No. 7,028,767 B2 to Takano et al.

Hancock teaches limitations from claim 1 in fig. 1, shown below, a refrigeration system, comprising: 
a cooling apparatus (the refrigeration cycle of the HVAC system 100, including the fluid circulation loop 250); 
a generator (190) that provides electrical power to the cooling apparatus (as taught in ¶ 13); 
an engine that provides mechanical power to the generator (as taught n ¶ 31, the generator 190 is powered by an internal combustion engine); and 
a processor (“a typical, general purpose processor (e.g., electronic controller or computer) system 1300” as discussed in ¶ 41 for implementing the methods described for the system of Hancock) configured to determine a temperature of the generator and determine whether the temperature of the generator exceeds a threshold (as taught in ¶ 30, the generator is to be maintained at an operating temperature and or brought to a threshold temperature for transferring heat to the refrigerant of the cooling apparatus).
Hancock does not teach the system also determining a load of the generator and an ambient temperature and using these properties to determine the threshold temperature for the generator.  Takano teaches in col. 10, lines 1-17 that increased operation of an HVAC system produces an increased power generation load on a 

    PNG
    media_image1.png
    545
    771
    media_image1.png
    Greyscale

Hancock teaches limitations from claim 2 in fig. 1, shown above, the refrigeration system of claim 1, comprising at least one temperature sensor (194) that provides an 

Hancock teaches limitations from claim 4 in fig. 1, shown above, the refrigeration system of claim 2, wherein the temperature sensor (194) is situated in or on the generator (190, as shown in fig. 1 and taught in ¶ 30) and provides an indication of the temperature of windings of the generator (as taught in ¶ 30, the sensor 194 may measure a temperature of coolant fluid in the generator or an internal temperature of the generator, both of which are “indicative of” a temperature of the windings as increased heat generation by the windings will drive up both of these temperatures taught to be measured by Hancock.)

Hancock teaches limitations from claim 5, the refrigeration system of claim 1, wherein the determined temperature of the generator (190) is indicative of a temperature of windings of the generator (as taught in ¶ 30, the sensor 194 may measure a temperature of coolant fluid in the generator or an internal temperature of the generator, both of which are “indicative of” a temperature of the windings as increased heat generation by the windings will drive up both of these temperatures taught to be measured by Hancock.)



Regarding claim 7, Hancock does not teach the threshold to be based on a predetermined relationship between the ambient temperature, generator load and generator temperature.  Takano teaches such a relationship in col. 10, lines 1-17, teaching that increased operation of an HVAC system produces an increased power generation load on a generator powering that system and that this increased load increases the heat generated by the generator.  Takano further teaches in this passage that low ambient temperatures will affect this amount of heat but are not enough to fully negate this heat generation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock to measure and account for the additional variables of ambient temperature and power generation load taught by Takano in the process of establishing the threshold temperature taught by Hancock in order to ensure that instant operating conditions are addressed so that the operations of the generator can be better tailored to those conditions to improve the efficiency and performance of the system.


Regarding claims 9 and 10, Hancock does not explicitly describe this transfer of heat altering the load on the generator as recited in claim 9, or this alteration being a reduction in load as recited in claim 10.  Takano teaches that in increased operation of the HVAC system of his invention, such as meeting a higher demand by energizing an additional electric heater, increases the power generation load of the generator.  From this teaching, one will recognize that the operation taught by Hancock of meeting a portion of the energy needs of his system such as by using waste heat from the generator will alter the load of the generator by reducing the electricity it is required to output to operate the HVAC system.  Takano is cited here not to teach a modification to Hancock, but to clarify what is already known in the art and how one of ordinary skill in the art would understand the teachings of using the waste heat of the generator of Hancock when the temperature has reached a threshold to anticipate the limitations of altering the generator load recited in instant claims 9 and 10.

Hancock teaches limitations from claim 11 in fig. 1, shown above, method of monitoring a refrigeration system that includes a cooling apparatus (the refrigeration cycle of the HVAC system 100, including the fluid circulation loop 250), a generator (190) that 
determining a temperature of the generator; and 
determining whether the temperature of the generator exceeds a threshold (as taught in ¶ 30, the generator is to be maintained at an operating temperature and or brought to a threshold temperature for transferring heat to the refrigerant of the cooling apparatus).
Hancock does not teach the processor of his system also determining a load of the generator and an ambient temperature and using these properties to determine the threshold temperature for the generator.  Takano teaches in col. 10, lines 1-17 that increased operation of an HVAC system produces an increased power generation load on a generator powering that system and that this increased load increases the heat generated by the generator.  Takano further teaches in this passage that low ambient temperatures will affect this amount of heat but are not enough to fully negate this heat generation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock to measure and account for the additional variables of ambient temperature and power generation load taught by Takano in the process of establishing the threshold temperature taught by Hancock in order to ensure that instant operating conditions are addressed so that the operations of the generator 

Hancock teaches limitations from claim 12 in fig. 1, shown above, the method of claim 11, comprising using at least one temperature sensor (194) to obtain an indication of the temperature of the generator (190) (as taught in ¶ 30, “Generator 190 may comprise a thermostat or temperature sensor 194, which may measure fluid temperature, a conduit temperature, and/or an internal temperature of the generator 190.”)

Hancock teaches limitations from claim 14, the method of claim 12, wherein the temperature sensor (194) is situated in or on the generator 190, as shown in fig. 1 and taught in ¶ 30) and provides an indication of the temperature of windings of the generator (as taught in ¶ 30, the sensor 194 may measure a temperature of coolant fluid in the generator or an internal temperature of the generator, both of which “an indication of” (as opposed, for example to a direct measurement of) a temperature of the windings as increased heat generation by the windings will drive up both of these temperatures taught to be measured by Hancock.). 

Hancock teaches limitations from claim 15, the method of claim 11, wherein the determined temperature of the generator (190) is indicative of a temperature of windings of the generator (as taught in ¶ 30, the sensor 194 may measure a temperature of coolant fluid in the generator or an internal temperature of the generator, both of which are 

Hancock teaches limitations from claim 16, the method of claim 11, comprising providing an output when the temperature of the generator exceeds the threshold (as taught in ¶ 30, the threshold temperature is “for triggering transfer of heat to at least one of the heat exchangers 252, 254” by action of the diverter valve 262 as taught in ¶ 28, this method being activated and controlled by the processor as taught in ¶ 41). 

Regarding claim 17, Hancock does not teach the threshold to be based on a predetermined relationship between the ambient temperature, generator load and generator temperature.  Takano teaches such a relationship in col. 10, lines 1-17, teaching that increased operation of an HVAC system produces an increased power generation load on a generator powering that system and that this increased load increases the heat generated by the generator.  Takano further teaches in this passage that low ambient temperatures will affect this amount of heat but are not enough to fully negate this heat generation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock to measure and account for the additional variables of ambient temperature and power generation load taught by Takano in the process of establishing the threshold temperature taught by Hancock in order to ensure that instant operating conditions are addressed so that the operations of the generator can be better tailored to those conditions to improve the efficiency and performance of the system.

Regarding claims 18 and 10, Hancock does not explicitly describe this transfer of heat altering the load on the generator as recited in claim 18, or this alteration being a reduction in load as recited in claim 19.  Takano teaches that in increased operation of the HVAC system of his invention, such as meeting a higher demand by energizing an additional electric heater, increases the power generation load of the generator.  From this teaching, one will recognize that the operation taught by Hancock of meeting a portion of the energy needs of his system such as by using waste heat from the generator will alter the load of the generator by reducing the electricity it is required to output to operate the HVAC system.  Takano is cited here not to teach a modification to Hancock, but to clarify what is already known in the art and how one of ordinary skill in the art would understand the teachings of using the waste heat of the generator of Hancock when the temperature has reached a threshold to anticipate the limitations of altering the generator load recited in instant claims 18 and 19.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Takano as applied to claims 1, 2, 11, and 12 above, and further in view of US Publication No. 2012/0079843 A1 to Ikemiya et al.



    PNG
    media_image2.png
    660
    563
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    717
    534
    media_image3.png
    Greyscale

Hancock does not teach the space in which the generator and engine are installed being a compartment.  Ikemiya teaches in figs. 3 and 5, shown above, and in ¶ 56 of his disclosure a generator (40) and engine (41) provided in a first machine room (35) disposed at a front of a trailer (11) to be conditioned by a refrigeration system powered by the generator (40).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the separated and enclosed 

    PNG
    media_image4.png
    877
    377
    media_image4.png
    Greyscale

Regarding claim 8, Hancock does not teach the system further comprising a transport container cooled by the cooling apparatus and the engine and generator being supported for movement with the container.  Ikemiya teaches in figs. 1 and 5, shown above, a transport refrigeration system in which a trailer (11) is provided as a transport container cooled by a refrigeration system (20) attached thereto (¶ 41 and fig. 1), the refrigeration system including a first machine room (35) including a generator (40) and an engine (41) for powering the refrigeration system (¶ 56 and fig. 5).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the refrigerated container and machine room of Ikemiya to allow the system of Hancock to be used in providing a conditioned space for the preservation and transportation of low-temperature goods such as frozen foods as taught in ¶ 2 of Ikemiya and to provide such a system with the efficiency improving benefits of the use of generator 

Regarding claim 13, Hancock does not teach the space in which the generator and engine are installed being a compartment.  Ikemiya teaches in figs. 1 and 2, shown above, and in ¶ 56 of his disclosure a generator (40) and engine (41) provided in a first machine room (35) disposed at a front of a trailer (11) to be conditioned by a refrigeration system powered by the generator (40).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the separated and enclosed machine room of Ikemiya in order to protect the generator and engine from damage or interference from the outside while also insulating the space to be conditioned from heat generated by the engine and generator which could adversely affect the ability to maintain a desired temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        24 February 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763